Citation Nr: 0302915	
Decision Date: 02/14/03    Archive Date: 02/24/03	

DOCKET NO.  98-06 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1942 to January 
1946.

This matter was previously before the Board of Veterans' 
Appeals (Board) in August 2000, at which time it was 
determined, in pertinent part, that entitlement to service 
connection for PTSD was well grounded.  The claim was 
remanded for further development.  The requested actions have 
been accomplished and the case has been returned to the Board 
for appellate review.

In his January 2003 informal hearing presentation, the 
appellant's accredited representative referred to entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD.  To the extent that the veteran and his 
representative are claiming service connection for an 
acquired psychiatric disorder other than PTSD, they should 
contact the RO.

The Board also notes that, by rating decision dated in 
September 2002, service connection for balanitis and painful 
scarring as a residual from circumcision for redundant 
prepuce was granted, with a disability rating of 10 percent 
assigned, effective September 26, 1997.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained by the RO.

2.  The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act  of 2000 (VCAA) was assigned 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to the instant appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  To implement the provisions of the law, 
VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision of the claim, to the extent 
possible, have been accomplished.

Through various rating decisions, the May 1998 statement of 
the case, and subsequent supplemental statements of the case, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate the claim, and 
the evidence that has been considered in connection with the 
appeal.  Moreover, the veteran had the opportunity to provide 
testimony on his behalf before a hearing officer at the New 
Orleans RO in July 1998 and again before the undersigned at a 
travel board hearing sitting in New Orleans in May 2000.  The 
Board believes that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  A 
remand in this case would serve no useful purpose with 
respect to the issue addressed on the appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
finds that VA has satisfied its duty to inform and assist the 
veteran in this case with respect to the issue addressed 
above.  The case has already been remanded by the Board for 
further development.  The requested action was accomplished.  
Further development of the claim and further expending of 
VA's resources with respect to the claim is not warranted.

Factual Background

A review of the service medical records reflects that in 
November and December 1945 the veteran received treatment and 
evaluation for complaints of nervousness, insomnia, and 
depression.  It was noted that he had had 24 months of 
overseas service and extensive combat experience.  Fatigue, 
operational was diagnosed. He was hospitalized at a service 
department hospital in the United States in December 1945 and 
denied any past complaints. He was described as a pleasant 
and cooperative individual who was rather assertive, but who 
showed nothing unusual. The admission diagnosis of 
operational fatigue was confirmed, but it was stated he had 
made a good recovery and was ready for return to full duty 
and described as fit for same.  Separation examination in 
January 1946 revealed normal psychiatric status.

The initial claim for service connection for PTSD was 
received in September 1996.

The veteran was accorded a psychiatric examination by VA in 
December 1997.  He indicated his traumatic event was elective 
circumcision in service.  He categorically denied any 
problems from helping land Marines in the war zone.  The 
examiner noted that the veteran helped land Marines on the 
beaches during the liberation of the Marianas Islands and 
transported troops and equipment at various other islands.  
Unfortunately, the claims file was not available for review.  
Diagnostic testing was accomplished and the examiner stated 
the veteran could not have PTSD based on the stated stressor.  
The examiner remarked that, even if the veteran had had PTSD, 
there was no evidence of any subsequent impairment.  The 
diagnosis was features of hypochondriasis.

The veteran gave testimony at a personal hearing at the RO in 
July 1998.  He stated that in World War II he was a coxman, a 
job which involved operating landing boats.  He stated he had 
no direct combat experience, but recounted that he was in an 
area close to where the Japanese were bombing, and heard what 
he believed was a Japanese plane fly over him and two of his 
shipmates on one occasion.  He recalled that he threw his 
shipmates into a ditch, and then dove in after them.  He also 
mentioned that he served on a gun crew on the stern of a 
vessel and indicated that he had been transferred off the 
vessel just prior to an incident when a Japanese plane killed 
the entire bomb crew.  

He referred to a statement from his sister who was a nurse.  
The letter was submitted at the hearing.  In it, the sister 
recalled seeing her brother in December 1945 when he was 
hospitalized in California.  She indicated that she called 
the doctor at the hospital where her brother was, and it was 
determined that the veteran had "combat fatigue."

A letter from another sister was also submitted at the 
hearing.  She recalled that the veteran had been nervous ever 
since January 1946.

The veteran also referred to treatment from a Dr. Minyard for 
his nervous disorder.

Of record is a September 2000 communication from Frank 
Minyard, M.D., to the effect that he had known the veteran 
for over 40 years and formerly treated him as a patient when 
he was in private practice.  He stated the veteran had 
received care and medication for a nervous condition.  He 
believed the veteran was very depressed and extremely 
nervous.

Additional medical evidence includes the report of PTSD 
examination accorded the veteran by VA in November 2000.  The 
claims file was reviewed by the examiner.  The veteran's 
chief complaint was "depression, extreme nervousness".  The 
veteran focused on his circumcision in discussing his present 
illness with the examiner.  He stated that, during combat, 
his worst experience was having a round come within 200 yards 
of hitting him.  However, he had no nightmares or other signs 
of PTSD.  In terms of avoidance, he noted he liked to be 
alone, but otherwise he could not come up with any activities 
that he did avoid.  He stated he was highly nervous, but he 
did not report any startle reaction.  It was noted that there 
he had never seen a psychiatrist before.  The examiner stated 
that the veteran presented with symptoms suggestive perhaps 
of an adjustment disorder with depressed mood.  He was 
preoccupied with his botched circumcision in service and with 
a long boat trip he took in service which left him 
preoccupied by the fact that he could have died if the ship 
had capsized.  In the examiner's opinion the stressor was 
having difficulty adjustment to growing older with more 
chronic medical problems.  The examiner stated the veteran 
did not meet the criteria for a diagnosis of PTSD.  An Axis I 
diagnosis was made of adjustment disorder with depressed 
mood. 

The veteran was accorded another PTSD examination by VA in 
February 2001.  The claims folder was again made available 
and was reviewed by the examiner.  It was stated the 
examination essentially conformed with the findings of the 
aforementioned examination.  The veteran referred to bad 
dreams for years.  He recalled thoughts about the boat that 
he had traveled across the Pacific in flipping over and 
resulting in his being drowned.  He also referred to having 
sustained several injuries while in the war zone, but the 
examiner noted the records did not substantiate this.  He 
related he was not engaged in any direct combat, but he was 
concerned about mines in the waters in which he traveled.  He 
recalled that, at one point, he was subject to attack at any 
time from Japanese planes.  He indicated that he had received 
no psychiatric treatment while on active duty and did not 
receive psychiatric treatment after his return from service.

With regard to the diagnostic criteria for PTSD, the examiner 
stated the veteran did not meet the full criteria, although 
he did have some symptoms of PTSD.  The examiner stated the 
veteran appeared to have symptoms of a major depressive 
disorder, but this appeared to have been of later or more 
recent onset than the PTSD symptoms and did not fully account 
for the veteran's other presenting complaints.  The Axis I 
diagnosis was major depressive disorder.  There was no Axis 
II diagnosis.

In February 2002, the psychiatrist who examined the veteran 
in early 2001, again reviewed the veteran's claims file.  The 
physician stated his interpretation of the veteran's service 
medical records regarding treatment and evaluation in 
December 1945 and January 1946 where the veteran appeared to 
have not been exhibiting any signs of PTSD.  He apparently 
had had earlier symptoms consistent with battle fatigue, but 
this was noted in the records as history and was not noted on 
a direct observation by the medical staff.  As for the 
veteran's exposure to combat, he indicated the statement that 
the veteran was not engaged in any direct combat referred 
specifically to the transient voyage from Pearl Harbor to the 
Western Pacific in which the veteran described fears of being 
drowned.  He stated the ship was not under any direct hostile 
fire and his statement that the veteran had not been involved 
in direct combat referred only to that voyage and not the 
remainder of the veteran's activity in the war zone.  He 
stated the veteran did have combat exposure.  He again 
indicated that the veteran did not meet the criteria for PTSD 
at the present time.  He added that the veteran had "a past 
diagnosis of battle fatigue in his military record which 
would be consistent with today's diagnosis of post-traumatic 
stress disorder."

In May 2002, the aforementioned psychiatrist reiterated that 
the veteran's current status was that of no longer exhibiting 
symptoms of PTSD.  He stated the most recent diagnosis was a 
major depressive disorder.  He reported that, while the 
veteran might have met the criteria for PTSD in the past, "it 
is no longer an active diagnosis at the present time."  He 
stated the veteran's current symptoms were due to a major 
depressive disorder and not to PTSD.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

When the veteran initially filed his claim in 1996, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32,807-32, 808 (1999).  The amended regulation 
provides:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).

In addition, in November 1996, VA regulations were amended to 
adopt the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd edition, 1980), 
was in use by VA at the time the veteran's filed his claim in 
1996.  38 C.F.R. § 4.125 (1996).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen at 141.  
Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), affirmed, 174 F. 3d 1332 (Fed. Cir. 1999).

The instant case does not turn on the existence of stressors 
sufficient to support a diagnosis of PTSD.  Therefore, 
neither version of 38 C.F.R. § 3.304(f) is more favorable to 
the veteran.

Under all applicable versions of 38 C.F.R. § 3.304(f) service 
connection requires a current diagnosis of PTSD.  Under the 
old regulation a clear diagnosis is required.  The new 
regulation requires a diagnosis in accordance with DSM-IV.  
The record before the Board does not reflect a clinical 
diagnosis of PTSD by a medical professional.  The veteran has 
been afforded VA examinations in 2000 and 2001 for the 
specific purpose of determining whether he has PTSD.  These 
examinations included a recording of his reported history of 
stressors, review of the claims file and medical records, as 
well as performance of specific psychological testing.  The 
VA examiners concluded the veteran did not have PTSD.  The 
examiners supported their conclusions with reference to the 
evidence of record.  The physician who examined the veteran 
in early 2001 on two subsequent occasions clarified his 
various comments and specifically stated in May 2002 that 
PTSD was not "an active diagnosis at the present time."  He 
stated the veteran's psychiatric symptoms are due to a major 
depressive disorder and not to PTSD.  The Board finds the 
reports of these examinations to be the most probative of 
record, and without a medical finding of PTSD, the evidence 
of record does not reflect a current disability.

The Board recognizes the veteran's testimony that he has 
PTSD.  While he is competent to testify as to his own 
observations, he is not a medical professional, and is not 
qualified to express an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The same 
applies to one of his sisters.  While another sister has 
indicted she is a nurse, her comments are not as probative as 
the comments from the VA physicians who examined the veteran 
with the complete claims file in their possession and who 
have specifically stated that the veteran does not have PTSD 
attributable to his experiences during World War II.

Therefore, the Board concludes that the evidence is against 
the claim for service connection for PTSD.


						(Continued on next page)





ORDER

Service connection for PTSD is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

